Action brought on behalf of an infant plaintiff to recover damages for personal injuries sustained by reason of the alleged negligence of employees of defendant in operating its truck while the infant’s leg was extended from the curb into the highway, and by his father for loss of services and expenses. Judgment for plaintiffs reversed on the facts and a new trial granted, with costs to appellant to abide the event. The verdict was against the weight of the credible evidence. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.